Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.
 
	This is in response to the Amendment dated March 30, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 3-4 and 18 drawn to an invention nonelected with traverse in the reply filed on March 2, 2021. 
Claims 1-2, 8-17 and 19 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on January 28, 2021, has been reconsidered in view of 
the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction 

requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 28, 2021 is partially withdrawn.  Claims 4 and 18, directed to a method of protecting a metal piece good against corrosion, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 3, directed to a metal piece good remains withdrawn from consideration because a product by process claim is limited by and defined by the process, however, determination of patentability is based on the product itself (MPEP § 2113).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
I.	Claims 1, 5-10 and 16 have been rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/075963 (‘963) in view of Niikura et al. (US Patent Application Publication No. 2017/0022621 A1).

	The rejection of claims 1, 5-10 and 16 under 35 U.S.C. 103 as being unpatentable over WO 2016/075963 (‘963) in view of Niikura et al. has been withdrawn in view of Applicant’s remarks.

II.	Claims 2, 11-14 and 17 have been rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/075963 (‘963) in view of Niikura et al. (US Patent Application Publication No. 2017/0022621 A1) as applied to claims 1, 5-10 and 16 above, and further in view of Bhan et al. (“The Fe-Mn-Zn System (Iron-Manganese-Zinc),” Journal of Phase Equilibria (1991 Dec 1), Vol. 12, No. 6, pp. 667-672).
	The rejection of claims 2, 11-14 and 17 under 35 U.S.C. 103 as being unpatentable over WO 2016/075963 (‘963) in view of Niikura et al. as applied to claims 1, 5-10 and 16 above, and further in view of Bhan et al. has been withdrawn in view of Applicant’s remarks.

III.	Claim 15 has been rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/075963 (‘963) in view of Niikura et al. (US Patent Application Publication No. 2017/0022621 A1) as applied to claims 1, 5-10 and 16 above, and further in view of Bhan et al. (“The Fe-Mn-Zn System (Iron-Manganese-Zinc),” Journal of Phase Equilibria (1991 Dec 1), Vol. 12, No. 6, pp. 667-672) as applied to claims 2, 11-14 and 17 above, and further in view of  Preikschat et al. (US Patent No. 6,287,704).
	The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over WO 2016/075963 (‘963) in view of Niikura et al. as applied to claims 1, 5-10 and 16 above, and 

further in view of Bhan et al. as applied to claims 2, 11-14 and 17 above, and further in view of  Preikschat et al. has been withdrawn in view of Applicant’s remarks.

Response to Amendment
Declaration
The declarations under 37 CFR 1.132 filed March 30, 2022 is sufficient to overcome the rejection of claims 1-2 and 5-17 based upon specific references applied under 35 U.S.C. 103.

Claim Rejections - 35 USC § 112
I.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4
	line 4, it appears that the “produced” is the same as the electrochemically depositing recited in claim 4, line 2. However, it is unclear from the claim language whether it is. If not, then what is their relationship?

II.	Claims 5-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it 

depends. Claim 5 appears to be a duplicate of the limitation recited in claim 1, line 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 8-10 and 16 define over the prior art of record because the prior art does not teach or suggest an aqueous, alkaline electrolyte for electrochemically depositing a zinc-, iron-, manganese-containing layer onto surfaces of metal piece goods as presently claimed, esp., manganese ions in an amount of 0.2-5 g/L.
Claims 2, 11-15, 17 and 19 define over the prior art of record because the prior art does not teach or suggest a method for electrochemically depositing a zinc-, iron-, manganese-containing layer onto surfaces of metal piece goods comprising the steps of introducing and electrochemically depositing as presently claimed, esp., introducing the metal piece goods into the aqueous, alkaline electrolyte according to claim 1.
Claims 4 and 18 define over the prior art of record because the prior art does not teach or suggest a method of protecting a metal piece good against corrosion comprising the step of electrochemically depositing as presently claimed, esp., wherein the zinc-, iron-, manganese-
containing layer is produced from the aqueous, alkaline electrolyte according to claim 1.
	Niikura teaches iron ions and manganese ions in a total concentration of 0.4 to 4 g/L 

(page 2, [0022]). However, Applicant has established unexpected results with the claimed ranges. See Applicant’s 132 declarations dated March 30, 2022.
Claims 4 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

information about filing in DOCX format. For additional questions, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 14, 2022